Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-01461-WJM-NRN

   THE STATE OF COLORADO,

         Plaintiff,

   v.

   U.S. ENVIRONMENTAL PROTECTION AGENCY;
   MICHAEL REGAN, in his official capacity as Administrator of the U.S. Environmental
   Protection Agency;
   U.S. ARMY CORPS OF ENGINEERS; and
   JAIME PINKHAM, in his official capacity as Acting Assistant Secretary of the Army for
   Civil Works,

         Defendants.

   CHANTELL SACKETT and
   MICHAEL SACKETT,

         Intervenor-Defendants.

   AMERICAN FARM BUREAU FEDERATION;
   AMERICAN PETROLEUM INSTITUTE;
   AMERICAN ROAD AND TRANSPORTATION BUILDERS ASSOCIATION;
   CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA;
   LEADING BUILDERS OF AMERICA;
   NATIONAL ALLIANCE OF FOREST OWNERS;
   NATIONAL ASSOCIATION OF HOME BUILDERS;
   NATIONAL CATTLEMEN’S BEEF ASSOCIATION;
   NATIONAL CORN GROWERS ASSOCIATION;
   NATIONAL MINING ASSOCIATION;
   NATIONAL PORK PRODUCERS COUNCIL;
   NATIONAL STONE, SAND, AND GRAVEL ASSOCIATION;
   PUBLIC LANDS COUNCIL; and
   U.S. POULTRY & EGG ASSOCIATION,

         Intervenor-Defendants.

                       JOINT MOTION TO HOLD CASE IN ABEYANCE
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 2 of 10




         Plaintiff the State of Colorado; Defendants United States Environmental

   Protection Agency (“EPA”), EPA Administrator Michael Regan, the United States Army

   Corps of Engineers (“Corps”), and Acting Assistant Secretary of the Army Jaime

   Pinkham (collectively, the “Agencies”);1 Intervenor-Defendants Chantell and Michael

   Sackett; and Intervenor-Defendants American Farm Bureau Federation, American

   Petroleum Institute, American Road and Transportation Builders Association, Chamber

   of Commerce of the United States of America, Leading Builders of America, National

   Alliance of Forest Owners, National Association of Home Builders, National Cattlemen’s

   Beef Association, National Corn Growers Association, National Mining Association,

   National Pork Producers Council, National Stone, Sand, and Gravel Association, Public

   Lands Council, and U.S. Poultry & Egg Association hereby move the Court to hold this

   case in abeyance until January 14, 2022.2 The Parties have good cause for this

   request.

                                       BACKGROUND

         Plaintiff Colorado filed its initial complaint on May 22, 2020, challenging a rule

   issued by the Agencies entitled “Navigable Waters Protection Rule: Definition of ‘Waters

   of the United States,’” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (“2020 Rule”). The 2020

   Rule defines the phrase “waters of the United States” in Section 502(7) of the Clean



   1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Jaime Pinkham is
   automatically substituted for Taylor N. Ferrell.
   2Although the Parties are requesting an abeyance after which they will propose further
   proceedings (instead of an extension of the briefing schedule), to the extent this motion
   could be viewed as a request for an extension of time, this motion complies with
   D.C.COLO.LCivR 6.1 and WJM Revised Practice Standards D.2.


                                               2
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 3 of 10




   Water Act, 33 U.S.C. § 1362(7).

          On June 19, 2020, the Court granted Colorado’s motion for a preliminary

   injunction and stayed the rule prior to its taking effect in Colorado. Dkt. No. 61. The

   Agencies and Intervenors appealed. Colorado subsequently amended its complaint,

   Dkt. No. 81, and Defendants and Intervenors filed answers. Dkt. Nos. 85, 86 & 88. The

   Court entered a Joint Case Management Plan on August 6, 2020. Dkt. No. 92. Among

   other things, that plan established a briefing schedule with deadlines starting 14 days

   from the date of the Tenth Circuit’s decision on the preliminary injunction appeals. Id.

   ¶ 6 at 3-4.

          While the appeal was pending, President Biden issued Executive Order 13990,

   entitled “Executive Order on Protecting Public Health and the Environment and

   Restoring Science to Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In

   conformance with the Executive Order, the Agencies began reviewing many rules

   promulgated in the last four years, including the 2020 Rule. See Fact Sheet: List of

   Agency Actions for Review, available at https://www.whitehouse.gov/briefing-

   room/statements-releases/2021/01/20/fact-sheet-list-of-agency-actions-for-review/ (last

   visited July 12, 2021) (item No. 2 under Department of Defense, and item No. 31 under

   EPA). The Executive Order directs the Agencies to “consider suspending, revising, or

   rescinding” such actions “that conflict with [the] important national objectives” listed

   therein. 86 Fed. Reg. 7037, sections 1 & 2(a).

          On March 1, the Tenth Circuit denied the Agencies’ request (opposed by

   Intervenors) to hold the appeals in abeyance. See Colorado v. EPA (10th Cir.), Nos. 20-



                                                 3
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 4 of 10




   1238, 20-1262 & 20-1263, ECF No. 010110486364 (Doc. 10811133). The Tenth Circuit

   decided the preliminary injunction appeals on March 2. See Dkt. No. 93.

          Since then, this Court granted three requests to extend the briefing schedule.

   See Dkt. Nos. 94, 96, 99, 101, 107, 109. Colorado’s opening brief is currently due on

   July 14, 2021. Dkt. No. 109. On June 9, 2021, the Agencies issued a press release

   stating that, after reviewing the 2020 Rule, they have decided to initiate new rulemaking

   to revise the definition of “waters of the United States.” See

   https://www.epa.gov/newsreleases/epa-army-announce-intent-revise-definition-wotus

   (last visited July 12, 2021).

                                          ARGUMENT

          The Parties have established good cause for an abeyance. As noted above, the

   Agencies identified the 2020 Rule as subject to review pursuant to Executive Order

   13990 and recently announced their decision to initiate new rulemaking to revise the

   definition of “waters of the United States.” Indeed, agencies have inherent authority to

   review past decisions and to revise, replace, or repeal a decision to the extent permitted

   by law and supported by a reasoned explanation. FCC v. Fox Television Stations, Inc.,

   556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v. State Farm Mutual Auto. Ins.

   Co., 463 U.S. 29, 42 (1983). An agency’s interpretation of a statute it administers is not

   “carved in stone” but must be evaluated “on a continuing basis,” for example, “in

   response to . . . a change in administrations.” Nat’l Cable & Telecomm. Ass’n v. Brand X

   Internet Servs., 545 U.S. 967, 981 (2005) (internal quotation marks and citations

   omitted).



                                                4
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 5 of 10




          In light of the Agencies’ announcement of their plan to initiate a new rulemaking,

   the Parties jointly move to hold the case in abeyance for approximately six months, until

   January 14, 2022, when the Parties can then reassess how this litigation should

   proceed. By January 14, 2022, the Parties will file a joint status report and proposal(s)

   to further govern proceedings.

          To be sure, the Agencies have filed motions to remand the 2020 Rule without

   vacatur in a number of other proceedings where the rule is being challenged. See

   Pueblo of Laguna v. Regan, 1:21-cv-277 (D.N.M. July 2, 2021); Pascua Yaqui Tribe v.

   EPA, 4:20-cv-00266, Dkt. No. 72 (D.N.M. July 2, 2021); Navajo Nation v. Regan, 2:20-

   cv-00602, Dkt. No. 32 (D.N.M. June 22, 2021); Waterkeeper Alliance. v. Regan, 3:18-

   cv-03521, Dkt. No. 111 (N.D. Cal. June 22, 2021); S.C. Coastal Conservation League v.

   Regan, 2:20-cv-01687, Dkt. No. 140 (D.S.C. June 21, 2021); Conservation Law Found.

   v. EPA, 20-cv-10820, Dkt. No. 113 (D. Mass. June 9, 2021). Notwithstanding these

   filings, the Parties here agree that it would be appropriate to hold this litigation in

   abeyance for now. The Agencies may decide to file a similar motion to remand the 2020

   Rule in this proceeding at a later date; the other Parties reserve their rights to determine

   their position in response to such a motion at that time.

          Accordingly, the Parties jointly request to hold this case in abeyance until

   January 14, 2022.3 This joint motion is without prejudice to the right of any party to seek



   3 Notably, other district courts have granted abeyances in various cases challenging the
   2020 Rule in light of the Agencies’ review of the Rule and decision to initiate new
   rulemaking. See, e.g., New Mexico Cattle Growers’ Ass’n v. EPA, No. 1:19-cv-00988,



                                                  5
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 6 of 10




   a further stay at the end of the abeyance period. The Parties retain the right to move

   this Court to lift the stay prior to the end of the abeyance period if circumstances warrant

   resuming litigation. Granting this motion will not prejudice any party and would promote

   judicial economy.

           For the foregoing reasons, the Parties respectfully request that the Court hold

   proceedings in this case in abeyance until January 14, 2022. The Parties will file a joint

   status report and proposal(s) to govern further proceedings by no later than January 14,

   2022.

           Dated: July 12, 2021              Respectfully submitted,

   s/ Jennifer H. Hunt                           s/ Sonya J. Shea
   Eric R. Olson                                 Sonya J. Shea
   Carrie Noteboom                               Phillip R. Dupré
   Annette Quill                                 Kevin W. McArdle
   Jennifer H. Hunt                              Devon Lehman McCune
   Ralph L. Carr Colorado Judicial Center        U.S. Department of Justice
   1300 Broadway, 10th Floor                     Environment & Natural Resources Division
   Denver, CO 80203                              999 18th Street – South Terrace, Suite 370
   Telephone: 720-508-6215                       Denver, CO 80202
   FAX: 720-508-6032                             Telephone: (303) 844-7231 (Shea)
   E-Mail: eric.olson@coag.gov;                  Telephone: (202) 616-7501 (Dupré)
   carrie.noteboom@coag.gov;                     Telephone: (202) 305-0219 (McArdle)
   annette.quill@coag.gov;                       Telephone: (303) 844-1487 (McCune)
   jennifer.hunt@coag.gov                        Email: sonya.shea@usdoj.gov
   Attorneys for the State of Colorado           Email: phillip.r.dupre@usdoj.gov
                                                 Email: kevin.mcardle@usdoj.gov
                                                 Email: Devon.McCune@usdoj.gov
                                                 Attorneys for Defendants



   Dkt. Nos. 59 & 69 (D.N.M.); Puget Soundkeeper All. v. EPA, No. 2:20-cv-00950, Dkt.
   Nos. 47 & 52 (W.D. Wash.); Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-569,
   Dkt. Nos. 95 & 101 (W.D. Wash.). See also Murray v. Wheeler, No. 1:19-cv-1498, Dkt.
   No. 42 (N.D.N.Y.); Chesapeake Bay Found., Inc. v. Wheeler, No. 20-cv-1063, Dkt. No.
   48 (D. Md.); Envtl. Integrity Project v. Wheeler, No. 1:20-cv-01734, Dkt. No. 27 (D.D.C.).


                                                6
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 7 of 10




   s/ Timothy S. Bishop                 s/ Glenn E. Roper
   Timothy S. Bishop                    Glenn E. Roper
   Brett E. Legner                      Pacific Legal Foundation
   Mayer Brown LLP                      1745 Shea Center Drive
   71 S. Wacker Drive                   Suite 400
   Chicago, IL 60606                    Highlands Ranch, CO 80129
   Telephone: (312) 701 7829            Telephone: (916) 419-7111
   Facsimile: (312) 706 8607            E-mail: geroper@pacificlegal.org
   E-mail: tbishop@mayerbrown.com       Anthony François
   E-mail: blegner@mayerbrown.com       Charles T. Yates
   Colleen M. Campbell                  Pacific Legal Foundation
   Mayer Brown LLP                      930 G Street
   1999 K Street NW 20006               Sacramento, CA 95814
   Washington, DC                       Telephone: (916) 419-7111
   Telephone: (202) 263 3413            E-mail: afrancois@pacificlegal.org
   Facsimile: (202) 263-3300            E-mail: cyates@pacificlegal.org
   E-mail: ccampbell@mayerbrown.com     Attorneys for Intervenors Chantell and Michael
   Attorneys for Business Intervenors   Sackett




                                        7
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 8 of 10




                                  CERTIFICATE OF SERVICE

           I hereby certify that, on July 12, 2021, I electronically filed the foregoing with the
   Clerk of the Court using the CM/ECF system which will send notification of such filing to
   the following email addresses:

   Carrie.Noteboom@coag.gov          ,
   Eric.Olson@coag.gov               ,
   Jennifer.Hunt@coag.gov            ,
   Annette.Quill@coag.gov
   Laurie.Merrick@coag.gov
   barbara.dory@coag.gov
   dan.graeve@coag.gov
   quill.annette@gmail.com
   Afrancois@pacificlegal.org
   IncomingLit@pacificlegal.org
   Blegner@mayerbrown.com
   Ccampbell@mayerbrown.com
   Tbishop@mayerbrown.com
   courtnotification@mayerbrown.com
   7767409420@filings.docketbird.com
   wdc.docket@mayerbrown.com
   geroper@pacificlegal.org
   bbartels@pacificlegal.org
   bsiebert@pacificlegal.org
   tdyer@pacificlegal.org
   cyates@pacificlegal.org

   I hereby certify that I have mailed or served the foregoing document or paper to the
   following non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by
   the non-participant’s name:

    N/A                                ,

   Pursuant to D.C.COLO.LCivR 6.1(c) and WJM Revised Practice Standards D.2.b, I
   further certify that I contemporaneously served the forgoing document via email to Elise
   O’Dea, Attorney-Advisor in the Office of General Counsel, EPA, on behalf of Michael
   Regan and EPA; and to Daniel Inkelas, Assistant Counsel in the Office of Chief
   Counsel, U.S. Army Corps of Engineers, on behalf of the Jaime Pinkham and the U.S.
   Army Corps of Engineers.

                                                      s/ Sonya J. Shea
                                                      Sonya J. Shea
                                                      Attorney for Defendants


                                                 8
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 9 of 10




   Pursuant to D.C.COLO.LCivR 6.1(c) and WJM Revised Practice Standards D.2.b, I
   certify that I contemporaneously served the forgoing document on Phillip J. Weiser,
   Attorney General.

                                                  s/ Jennifer H. Hunt
                                                  Jennifer H. Hunt
                                                  Attorney for Plaintiff


   Pursuant to D.C.COLO.LCivR 6.1(c) and WJM Revised Practice Standards D.2.b, I
   certify that I contemporaneously served the forgoing document on Ellen Steen, General
   Counsel & Secretary at the American Farm Bureau Federation; Travis Cushman, Senior
   Counsel for Public Policy at the American Farm Bureau Federation; Don Parrish, Senior
   Director of Regulatory Affairs at the American Farm Bureau Federation; Andrea S.
   Miles, Senior Counsel at American Petroleum Institute; John Wagner, Managing
   Counsel at American Petroleum Institute; Mara Zimmerman, Senior Counsel at
   American Petroleum Institute; Nick Goldstein, Assistant General Counsel at the
   American Roald & Transportation Builders Association; Daryl Joseffer, Senior Vice
   President and Chief Counsel at the U.S. Chamber Litigation Center; Mike Schon, Vice
   President & Chief Counsel for Environment and Energy Litigation at the U.S. Chamber
   Litigation Center; Ken Gear, Chief Executive Officer at Leading Builders of America;
   Chip Murray, Vice President for Policy and General Counsel for the National Alliance of
   Forest Owners; Thomas Ward, Vice President for Litigation & Legal Services at the
   National Association of Home Builders; Scott Yager, Chief Environmental Counsel at
   National Cattlemen’s Beef Association; Colleen Willard, Director of Public Policy,
   Production and Sustainability at the National Corn Growers Association; Katie
   Sweeney, Executive Vice President & General Counsel at National Mining Association;
   Michael C. Formica, Assistant Vice President and General Counsel of National Pork
   Producers’ Council; Emily W. Coyner, Senior Director of Environmental Policy at The
   National Stone, Sand, and Gravel Association; Elam Nile, Director of Legislative Affairs
   at The National Stone, Sand & Gravel Association; and Paul Bredwell, Executive Vice
   President of Regulatory Programs at U.S. Poultry & Egg Association.

                                                  s/ Timothy S. Bishop
                                                  Timothy S. Bishop
                                                  Attorney for Business Intervenors


   Pursuant to D.C.COLO.LCivR 6.1(c) and WJM Revised Practice Standards D.2.b, I
   certify that I contemporaneously served the forgoing document on Chantell and Michael
   Sackett.

                                                  s/ Glenn E. Roper
                                                  Glenn E. Roper


                                              9
Case 1:20-cv-01461-WJM-NRN Document 110 Filed 07/12/21 USDC Colorado Page 10 of 10




                                            Attorney for Intervenors Chantell and
                                            Michael Sackett




                                       10
